Citation Nr: 0401299	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from September 1943 to January 
1947, and from September 1954 to June 1973.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

During the course of the current appeal, the RO increased the 
veteran's rating for his service-connected PTSD and 
depression from 50 to 100 percent; this had the effect of 
rendering moot the also then pending issue of entitlement to 
a total rating based on individual unemployability (TDIU).  
The only remaining issue on which there is a perfected appeal 
to include a Statement of the Case (SOC), etc. is that shown 
on the front cover of this decision.  

Also during the course of the current appeal, the RO proposed 
to find the veteran incompetent, an action the RO 
subsequently declined to effectuate.  The veteran's 
representative has most recently raised the issue of 
entitlement to an earlier effective date for the 100 percent 
rating for PTSD, but an appeal on that issue has not been 
perfected. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disabilities include PTSD 
and depressive reaction, evaluated as 100 percent disabling, 
and a noncompensably disabling appendectomy scar.  

3.  The veteran's service-connected disabilities have been 
shown to result in such limitations as his need for the help 
of another person in maintaining his hygiene and personal 
appearance, his use of a wheelchair and cane, as to raise a 
doubt as to whether he is able to leave his house or 
adequately tend to the daily requirements of living without 
the ongoing assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or by reason of being housebound have been 
met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

It can be stipulated that given the resolution of the case 
herein, adequate development of the evidence has taken place 
so as to fulfill the requirement as to procedural and 
substantive due process and to satisfactorily resolve the 
singular issue now pending on appeal.

Criteria

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
2003); 38 C.F.R. § 3.350(b)(3) (2002). A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2003). 38 C.F.R. § 3.351(c) (2003).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2003).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2003), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.

Factual Background and Analysis

In the present case, the veteran is service-connected for his 
PTSD and depressive reaction, evaluated as 100 percent 
disabling; and appendectomy scar, rated as noncompensably 
disabling.  

Initially, the Board notes that special monthly compensation 
benefits are clearly not warranted on the basis of blindness 
or being a patient in a nursing home because the veteran is 
not blind due to service-connected disability and is not a 
patient in a nursing home.  38 C.F.R. § 3.351(c)(1), (2) 
(2003).

As to the question of whether the veteran's service-connected 
disabilities render him in need of the aid and attendance of 
another person or housebound, the Board has particularly 
observed the overall clinical records relating to his 
deteriorating mental health condition.  In that regard, it is 
clear that nonservice-connected disabilities play a part in 
his general incapacitations, i.e., his orthopedic problems.  
Nonetheless, the Board is satisfied that his mental health 
situation is such that it alone can be held responsible for 
his household limitations without further addressing the 
other nonservice-connected disabilities in that regard.

The veteran has stated (and others have concurred), that his 
wife has to be with him constantly, every day, all day.  He 
has indicated, and there is nothing in the file to 
contradict, that if she goes to the store for groceries for 
3-4 hours, they have to hire someone to stay with him at 
home.  He is able to go only to medical treatments, 
accompanied by her or someone else, and only in a wheelchair 
under tedious circumstances.

On special aid and attendance evaluation in December 2001, 
the examiner noted that the veteran had traveled to the 
examination by car with his wife.  He was said to be unable 
to walk without assistance, and remained sitting in his 
wheelchair.  The report indicated that while he did not 
appeare to be in distress, he was unable to attend to the 
daily requirements of living by himself.  The examiner found 
that he had several joint deformities of his hand in addition 
to generalized muscle weakness, and noted that he needed 
assistance with everything he encountered in daily living 
except for being able to feed himself.  He was said to have 
severe generalize weakness of the muscles with arthritis in 
most joints.  It was opined that his advancing age with 
muscle weakness and joint deformity combined with his short 
term memory impairment and chronic depression and PTSD 
limited his ability to manage his own affairs.  His wife 
handled most of his care and closely supervised his daily 
activities.  He was able to go to medical appointment only 
with the aid and supervision of his wife.

The veteran was able to use his walker for transfer about the 
home and his wheelchair was required for all activities 
outside the home.  Diagnoses were severe psoriatic arthritis, 
osteoporosis, recurrent DVT's and chronic anticoagulation and 
PTSD/depression with a history of prior CVA.

It is noted that the veteran's situation may not totally 
fulfill all the requirements, but in reviewing all of this 
evidence, the Board is fully satisfied that the veteran meets 
the definitions of needing the regular aid and attendance of 
another person and being housebound.  Significant factors in 
this regard are the veteran's need for the help of another 
person in maintaining his hygiene and personal appearance, 
his use of a wheelchair and cane, and the apparent fact that 
he would not be able to leave his house without the 
assistance of another person.

The question thus becomes whether the veteran's status is 
attributable to service-connected disabilities.  The Board is 
aware that the veteran has been extensively treated for other 
problems, and does not exclude the possibility that these 
disorders, in and of themselves, might suffice to render him 
in need of the aid and attendance of another person or 
housebound.  However, the most recent medical records 
contained in the claims file indicate a marked worsening of 
the veteran's service- connected psychiatric disorders during 
the pendency of this appeal.  This may not necessarily 
constitute conclusive evidence of whether the veteran's need 
for the aid and attendance of another person or housebound 
status results from service-connected disabilities, but, in 
the context of the entire medical record, particularly the 
evidence showing a recent and substantial worsening of his 
service-connected disabilities, the Board finds that this 
opinion reflects that it is at least as likely as not that 
his status is attributable to these disabilities.  Under 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2003), all doubt as to 
a material issue in a case such as this must be resolved in 
the claimant's favor. 

Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that entitlement to special 
monthly compensation by reason of being in need of the 
regular aid and attendance of another person or by reason of 
being housebound has been shown, and the appeal is granted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



